Citation Nr: 1526342	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss

2.  Entitlement to service connection for a skin disorder manifested by cysts and boils.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional skin disability, claimed to have resulted from treatment provided by the Philadelphia VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


REMAND

The Veteran had active military service from June 1980 to November 1980 and from February 1982 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the March 2012 rating decision, the RO denied the Veteran's claims for service connection for left ear hearing loss and a skin disorder manifested by cysts and boils.  In the February 2014 rating decision, the RO denied the Veteran's claims for service connection for sleep apnea and an acquired psychiatric disorder, as well as his claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional skin disability, claimed to have resulted from treatment provided by the Philadelphia VAMC.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2014 as to the hearing loss and skin claims, which were the only issues on appeal at the time.  A transcript of that hearing has been associated with the claims file.

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims. 

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he has received ongoing treatment at the Philadelphia VAMC.  Records in the file specifically document treatment from care providers at the Philadelphia VAMC dated as recently as June 2015.  IN particular, the Board notes that the record contains documentation that an audiological evaluation was conducted in June 2011; however, no audiogram is present in the treatment records.  Further, the Veteran stated at his September 2014 hearing before the undersigned Veterans Law Judge that he has continued to receive ongoing treatment at VA facilities and in fact was scheduled for additional audiological evaluation later that month.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified June 2011 audiological records, along with any other examination or treatment records from the Philadelphia VAMC not currently of record.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The Veteran asserts that he has left ear hearing loss as a result of his active military service.  In particular, he contends that his current hearing loss is linked to his in-service noise exposure; thus, he contends that service connection is warranted.  Regarding his alleged in-service noise exposure, the Board notes that the Veteran was awarded a Sharpshooter Badge and that his military occupational specialty was field wireman.  The RO conceded the Veteran's in-service noise exposure in the March 2012 rating decision.  Thus, in-service noise exposure is conceded.

The Veteran's service treatment records are silent as to any complaints of or treatment for hearing problems, and audiological evaluation conducted at his separation medical examination reflected normal hearing for VA compensation purposes.  He was treated on one occasion in service for complaints of a cyst on his left buttocks of three days' duration; at that time, he was diagnosed with cellulitis and prescribed sitz baths and a donut pillow.  His separation examination, however, reveals normal skin, and he made no complaints of skin problems on his separation report of medical history.  The Veteran was provided VA examination in January 2012; at that time, he reported that he had first experienced cysts and boils on his buttocks and groin in service and had continued to experience similar symptoms from service until the present.  The examiner diagnosed hydradenitis suppurativa but opined that it was not likely related to the Veteran's exposure to contaminated water while stationed at Camp Lejeune.  However, the examiner failed to consider the Veteran's in-service treatment for cellulitis or his contentions regarding continuity of symptomatology.  Additionally, at audiological examination conducted in January 2012, the Veteran's hearing in the left ear was found to be within normal limits for VA compensation purposes.  See 38 C.F.R. § 3.385.  Private treatment records reflect that the Veteran has sought treatment for abscesses of the buttocks and groin since at least 2000; at many of those treatment visits, he reported having fist experienced these symptoms in service.  

The Veteran testified at his September 2014 hearing before the undersigned Veterans Law Judge that his hearing acuity has continued to decrease in the left ear, including in the years since the VA examination was conducted.  He also stated at that hearing that he has continued to experience symptoms of cysts and boils on his buttocks and groin from his time in service to the present.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in- service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms during service or current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current hearing loss or skin disability.  Id.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Here, the Board notes that the January 2012 VA examiners provided a diagnosis of the Veteran's current skin disorder and conducted audiological testing of his hearing acuity, finding that he had normal hearing in the left ear for VA compensation purposes.  However, the VA dermatological examiner failed to consider the Veteran's in-service treatment for a cyst of the left buttocks, diagnosed as cellulitis, or his credible reports of having experienced similar symptoms continuously since service.  The examiner also failed to offer an opinion as to whether the Veteran's current hidradenitis suppurativa is etiologically linked to service.  Further, the Veteran credibly testified at his September 2014 hearing that his hearing acuity in the left ear has continued to worsen in the years since service, including in the three years since the VA examination was conducted.  

As his testimony suggests that the Veteran has experienced symptoms of cysts and boils since service and that he may well now have hearing impairment for VA compensation purposes, the Board finds that additional VA examination is warranted.  See McLendon, supra; see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  Thus, on remand the agency of original jurisdiction (AOJ) must arrange for the Veteran to undergo dermatological and audiological examination by qualified VA providers.  The examiners must include well-reasoned medical opinions addressing the nature and etiology of the Veteran's hidradenitis suppurativa and any diagnosed left ear hearing loss.  The dermatological examiner must specifically address whether it is at least as likely as not that the Veteran's hidradenitis suppurativa is etiologically linked to the Veteran's service, to include his in-service treatment for cellulitis and his reports of continuous symptoms from his time in service to the present.  The audiological examiner must address whether it is at least as likely as not that any diagnosed left ear hearing loss is related to the Veteran's time in service, to include specifically his conceded exposure to acoustic trauma during service.  The examiners' opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

Regarding his remaining claims for service connection for sleep apnea and an acquired psychiatric disorder, as well as his claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional skin disability, claimed to have resulted from treatment provided by the Philadelphia VAMC, the Board notes that on a May 2015 VA Form 9 (Appeal to Board of Veterans Appeals), the Veteran indicated that he wished to testify at a videoconference hearing before a Veterans Law Judge.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2014).  This request was made prior to the appeal's certification to the Board and after the Board's September 2014 hearing.  The Veteran was notified via a May 2015 letter that a hearing would be scheduled for him.  However, no such videoconference hearing appears to have been scheduled.  See 38 C.F.R. § 20.702(c)(2) (2014).  These issues will therefore be remanded to the Philadelphia RO so that it may schedule a videoconference hearing before a Veterans Law Judge and send notice of the hearing to the Veteran and his representative.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  The AOJ must obtain from the Philadelphia VAMC any available medical records not currently of record pertaining to the Veteran's evaluation and treatment, and in particular records of the audiogram conducted in June 2011.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  

Audiological examination-The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, to include particularly his in-service exposure to acoustic trauma and his contentions that his hearing acuity in the left ear has progressively worsened since active military service.

The examiner must conduct an audiological examination of the Veteran and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any currently demonstrated left ear hearing impairment is related to his period of military service, and particularly to his in-service exposure to acoustic trauma.  If hearing impairment by VA standards is shown, the examiner must specifically address the Veteran's statements relating his hearing loss to the in-service acoustic trauma.  

Dermatological examination-The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each such disorder found on examination.  For any such diagnosed disorder, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to his period of military service.  In rendering any negative opinion, the examiner must specifically discuss the in-service treatment the Veteran received for a cyst on the left buttocks, as well as the Veteran's credible report of having experienced similar symptoms from his time in service to the present.  

Each examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  Well-reasoned opinions must be provided with a detailed explanation for all conclusions reached by each reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain each opinion, and a complete rationale must be given for all opinions and conclusions expressed.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement must be set forth. 

4.  The AOJ must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

6.  The RO must schedule the Veteran for a videoconference hearing before a member of the Board concerning his claims for service connection for sleep apnea and an acquired psychiatric disorder, as well as his claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional skin disability, claimed to have resulted from treatment provided by the Philadelphia VAMC.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014), and give the Veteran and his representative opportunity to prepare for the hearing.  (Because the undersigned will have left the employ of VA by the time the hearing is scheduled, the Veteran should also be given opportunity to provide testimony regarding the hearing loss and skin disability claims.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

